Citation Nr: 0824202	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 under the provisions of 38 
C.F.R. § 3.356.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




 INTRODUCTION

The veteran served on active duty from June 1944 until May 
1946.  The veteran is deceased.  The appellant is the 
veteran's son.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).   

In June 2003, the RO received the appellant's claim of 
entitlement to recognition as a "helpless child" on the basis 
of permanent incapacity for self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
under the provisions of 38 C.F.R. § 3.356.  The September 
2003 rating decision denied the appellant's claim.  The 
appellant disagreed with the September 2003 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the appellant's substantive appeal (VA 
Form 9) in August 2004.


FINDINGS OF FACT

1.  The appellant, the veteran's son, was born in December 
1968 and attained the age of 18 in December 1986.

2.  The evidence shows that at age 18 the appellant 
maintained his own apartment and was employed while at the 
same time completing his high school studies.  

3.  The appellant was married in 1995.  The marriage was not 
annulled.  



CONCLUSION OF LAW

The criteria for entitlement to VA benefits for the appellant 
as a helpless child of the veteran have not been met. 38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§§  3.57, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the appellant was provided with VCAA notice a 
lengthy letter from the RO dated June 25, 2003 specifically 
tailored to the evidence needed to show that the appellant 
was a helpless child.  An additional letter was sent on 
January 26, 2005.   The appellant was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  

The January 2005 VCAA letter informed the appellant as 
follows:  "If you have any information or evidence that you 
think will support your claim, please let us know.  If you 
have any evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the appellant that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The appellant's claim was readjudicated in an August 2007 
supplemental statement of the case, after the appellant 
received VCAA notice.  Accordingly, adequate notice was 
provided and any timing errors have been cured.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103.

The Board further notes that the appellant's representative 
has not alleged that the appellant has received inadequate 
VCAA notice.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the appellant's school records, mental health 
treatment records and records pertaining to the appellant's 
marriage.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  In his August 2004 substantive appeal 
the appellant did not elect a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility for VA benefits as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii) 
(West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2007).  The 
issue is one of fact premised on competent evidence in the 
individual case.  See Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).

Analysis 

The record reflects that the appellant is the biological son 
of the deceased veteran. 
He was born in December 1968, and he attained the age of 18 
in December 1986.

The appellant contends that he became permanently incapable 
of self-support as a result of mental health disability 
(schizophrenia) before the age of 18.  If supported by the 
evidence, this would make him a "child" of the veteran for 
VA purposes under 38 U.S.C.A. § 101(4)(a)(ii), and thus 
potentially entitled to certain VA benefits.  

The appellant is currently unemployed and has undergone 
numerous inpatient hospitalizations incident to 
schizophrenia.  However, for reasons stated immediately 
below, the Board finds that the appellant was not permanently 
incapable of self-support by reason of mental or physical 
defect prior to age 18.  He therefore is not considered to be 
a child for VA.    

To establish entitlement as a helpless child, various factors 
under 38 C.F.R. §3.356 are for consideration.  Principal 
factors for consideration are:

(1)	The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.

(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3)	It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  See Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her 18th birthday, 
then evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is whether 
there has been improvement sufficient to render the claimant 
capable of self-support.  Id.

Included in the record is a January 5, 1987 social worker 
report from the appellant's high school.  This report 
indicates that in December 1986, that is to say at the time 
the appellant achieved the age of 18, he was employed at a 
fast food restaurant and thereby was able to pay the rent on 
his own apartment.  The appellant was living independently in 
that apartment and was pursuing a full schedule of classes at 
his high school.   The social worker's records indicate that 
the appellant completed his graduation requirements and was 
ranked 282 out of 429 students in his graduating class.  
There is no indication that schizophrenia had been diagnosed 
as of December 1976, only behavioral disorders.  

The picture that emerges is of a young man who at the time of 
his 18th birthday in December 1986 experienced some 
behavioral problems but who still maintained sufficient 
capacity to do moderately well in school, obtain and keep 
employment and reside by himself in his own apartment.  
Noticeably absent is any indication of significant, disabling 
mental problems.

To the extent that the appellant now contends that he was not 
capable of self-support at the age of 18, the Board finds 
this contention to be outweighed by the contemporaneous 
evidence in the form of the social worker's report, as well 
as a lack of any objective evidence which suggest that the 
appellant was in fact incapable of self support.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]; see also 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

As was noted above, when a claimant is earning his or her own 
support, as the appellant was in December 1986, that is prima 
facie evidence that he is not incapable of self-support.  If, 
as here, the claimant is shown to be capable of self-support 
at 18, VA is required to proceed no further.  See Dobson, 
supra.  
 
Moreover, even if the appellant had been incapable of self 
support prior to the age of 18 (which he manifestly was not), 
he still does not meet the definition of "child" under VA 
regulations.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide in the 
alternative].

In April 1995, the appellant was issued a valid marriage 
license from the applicable authorities.  That is to say, the 
appellant is no longer an "unmarried person who is a 
legitimate child."  See 38 C.F.R. § 3.57 (a)(1).  Marriage 
will not be considered a bar to recognition as a child in the 
event that such marriage was void or has been annulled.  See 
38 C.F.R. § 3.56 (b)(2007).  In this case, however, the file 
clearly indicates that in May 2003, the appellant entered 
into a legal separation with his spouse.  That is to say, the 
marriage was not void and has not been annulled.  Because the 
appellant has been validly married, he is not a child for VA 
benefits purposes.  
 
The accredited representative, in a February 2008 informal 
hearing presentation, has pointed to the appellant's sporadic 
work history as well as his severe psychiatric problems.  
However, as has been discussed above, the question before the 
Board is his situation at age 18.   
 
Accordingly, for the reasons and bases set out above, the 
Board has found that the appellant has not met the criteria 
for recognition as a helpless child.  The appellant was not 
incapable of self-support at age 18 and in addition does not 
meet the criteria for recognition as a child as he is over 18 
and has been married.  The benefits sought on appeal are 
therefore denied.  

ORDER

Entitlement to recognition of the appellant as a helpless 
child of the veteran is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


